--------------------------------------------------------------------------------

INSTRUMENT

THIS SECURITY WAS ISSUED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON AS DEFINED IN REGULATION S PROMULGATED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, THIS
PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE 1933 ACT OR ANY U.S. STATE
SECURITIES LAWS AND, UNLESS SO REGISTERED, IT MAY NOT BE OFFERED OR SOLD IN THE
UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THIS PROMISSORY NOTE MAY NOT BE CONDUCTED UNLESS
IN ACCORDANCE WITH THE 1933 ACT.

PROMISSORY NOTE

US$200,000 SEPTEMBER 16, 2010

FOR VALUE RECEIVED, the undersigned promises to pay to the order of BENJAMIN
COMPANY S.A. at its principal office located at SAFFREY SQUARE, NASSAU, BAHAMAS,
or at such other place as the holder of this Note may from time to time
designate, the principal sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) in
lawful money of the United States of America, together with interest thereon as
herein provided; on SEPTEMBER 16, 2011.

The principal amount or such portion thereof as shall remain outstanding from
time to time shall accrue simple interest, calculated monthly in arrears, at a
rate of FIVE PERCENT (5%) PER ANNUM commencing on the date of this promissory
note and payable at maturity.

If principal is not paid when due, the undersigned promises to pay all costs of
collection, including without limitation, legal fees, and all expenses in
connection with the protection or realization of the collateral securing this
promissory note, if any, or the enforcement of any guaranty hereof incurred by
the holder(s) hereof on account of such collection, whether or not suit is filed
hereon or thereon; such costs and expenses shall include, without limitation,
all costs, expenses and legal fees incurred by the holder(s) hereof in
connection with any insolvency, bankruptcy, arrangement or other similar
proceedings involving the undersigned, or involving any endorser or guarantor
hereof, which in any way affects the exercise by the holder(s) hereof of the
rights and remedies of such holder(s) under this promissory note.

The undersigned may prepay all or any portion of the principal sum without prior
notice to, or the consent of, the holder, at any time and from time-to-time
during the term of this Note provided that (i) the undersigned is not in default
hereunder at the time of prepayment, (ii) if the prepayment occurs at any time
prior to the first day of the sixth calendar month following the date of this
Note (the “Six Month Anniversary”), the undersigned shall pay, in lieu of actual
interest accrued, an amount equal to the interest that would have accrued on the
amount of the principal sum prepaid if the same had been outstanding for six
months; and (iii) if the prepayment occurs at any time after the Six Month
Anniversary, the undersigned shall pay all interest that has actually accrued on
the amount of the principal sum that is prepaid.

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

STRIKER ENERGY CORP.

By:     JOSEPH CARUSONE, President  


--------------------------------------------------------------------------------